Citation Nr: 0208771	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO. 95-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from April 1974 to April 1980.  
This appeal initially came before the Board of Veterans' 
Appeals (Board), from an October 1995 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran's claim for a total disability evaluation for 
individual unemployability due to service-connected 
disabilities (TDIU).  The Board remanded the claim in April 
1997 and in November 1999 for development.  The claim returns 
following subsequent rating decisions, most recently, in 
January 2002, which continued the denial of TDIU.

The RO prepared a March 2001 rating decision, which addressed 
the appropriate evaluation for each of the veteran's three 
service-connected disabilities for the purpose of addressing 
the veteran's claim for TDIU, which had been remanded by the 
Board in November 1999.  The rating decision was sent with a 
cover letter dated on March 5, 2001.  A supplemental 
statement of the case (SSOC) addressing only the TDIU was 
separately issued, with a cover letter also dated March 5, 
2001.  

The veteran submitted a claim for an increased evaluation for 
service-connected Crohn's disease, dated on March 7, 2001.  
The veteran's March 7, 2001 statement did not reference 
either the VA rating decision or the SSOC mailed on March 5, 
2001.  However, in a statement dated and submitted in May 
2001, the veteran specifically referenced the RO's March 5, 
2001 rating decision and SSOC, and the veteran requested that 
the issue of the appropriate level of compensation for 
Crohn's disease be incorporated into the consideration of the 
claim for TDIU.  By a January 2002 rating decision, issued to 
the veteran in early February 2002, the RO denied the claim 
for an increased evaluation in excess of 30 percent for 
Crohn's disease.  Separately, on the same date, the RO issued 
an SSOC continuing denial of TDIU.  The veteran did not 
disagree with the rating decision or the SSOC.  

Therefore, it does not appear that the veteran has submitted 
a notice of disagreement as to denial of an evaluation in 
excess of 30 percent for Crohn's disease; the veteran has 
expressed a desire to continue the appeal for TDIU.  No issue 
other than the appealed claim of entitlement to a TDIU 
evaluation is before the Board at this time, and no action 
other than the decision below is required from the Board.  In 
this regard, the Board notes that the statements submitted by 
the veteran's representative also reflect that there is one 
active issue, the appeal for TDIU.  

In a substantive appeal dated in May 1998 and received by VA 
in June 1998, the veteran requested a Travel Board hearing.  
A Travel Board hearing was scheduled in September 1999, but 
the veteran did not report for the scheduled hearing.  No 
further action is indicated in this regard.  The veteran has 
been afforded an opportunity for a hearing, and the Board may 
consider the appeal on the merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
all duties to assist or notify the veteran have been met.

2.  The veteran has been awarded service connection for 
Crohn's disease, evaluated as 30 percent disabling, for 
status post bunionectomy, right foot, evaluated as 10 percent 
disabling, and for scar and mild deformity, right index 
finger, evaluated as noncompensable, resulting in a 40 
percent combined evaluation.   

3.  The veteran's service-connected Crohn's disease is 
manifested by ongoing abdominal pain, diarrhea averaging 
eight to ten times per day, varying up to 20 times per day, 
with occasional unpredictable incontinence, averaging twice 
monthly, but the service-connected disability is not 
manifested by definite impairment of health or severe 
symptoms.

4.  The veteran's service-connected bunionectomy, right foot, 
is manifested by pain, loss of motion of the 
metatarsophalangeal joint, a non-tender scar, and pain with 
wearing shoes.

5.  The veteran's service-connected scar and mild deformity, 
right index finger, is manifested by a non-tender scar, full 
range of motion of the finger without laxity or pain, and no 
deformity.

6.  The veteran, who is about 54 years old, was a career 
counselor (administrative specialist) in service after she 
completed high school, and last held gainful employment in 
1982, about two years after her service discharge, and has 
not sought employment outside the home since Crohn's disease 
was diagnosed in 1983.

7.  The medical evidence of record establishes that the 
veteran is limited to employment which does not require 
prolonged walking or standing and where she is near a rest 
room she may use with no prior notice. 


CONCLUSION OF LAW

The veteran is not individually unemployable by reason of her 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is unable to work as a result 
of her service-connected disabilities.  The veteran had 
active service from April 1974 to April 1980.  By an August 
1994 rating decision, the veteran was awarded service 
connection for Crohn's disease, currently evaluated as 30 
percent disabling, and for a scar and mild deformity of the 
metacarpophalangeal joint, right index finger, currently 
evaluated as noncompensable, and for status post bunion 
removal, right foot, currently evaluated as 10 percent 
disabling.  In combination, those disabilities are evaluated 
as 40 percent disabling.

The veteran, who is currently about 54 years old, worked as a 
secretary, then completed a high school equivalency diploma 
in 1973.  She entered service in 1974.  Her DD214 reflects 
that her military occupational specialties were as an 
administrative specialist (career counselor) and recruiter.  
Following service, the veteran briefly attended a technical 
college, and then worked as a radiologic technician for about 
six months.  She last worked in 1982, about two years after 
her service discharge.  She was hospitalized in 1983 for a 
small bowel obstruction, and a portion of the small intestine 
was removed.  Crohn's disease was diagnosed at that time.  
Since 1983, the veteran has cared for an elderly relative 
with Alzheimer's disease and for a handicapped child, and has 
been self-employed making craft items.  There is no evidence 
that the veteran has sought formal employment outside the 
home following diagnosis of Crohn's disease in 1983.  

A veteran may be awarded a TDIU upon a showing that he or she 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Id.  

In order to determine whether the veteran meets the schedular 
criteria, the Board must first examine the current disability 
evaluation assigned for each of the veteran's service-
connected disabilities.  

A. Disability due to service-connected Crohn's disease

Summarized briefly, the veteran's March 1974 service 
induction examination reflects that, when she entered service 
at about 24 years of age, the veteran weighed 111 pounds.  
During service, her weight varied to just above 120 pounds.  
After service discharge, in 1983, her weight dropped below 
110 pounds.  An intestinal obstruction was diagnosed and she 
underwent laparotomy, with removal of approximately 18 inches 
of intestine.  As noted above, Crohn's disease was diagnosed 
at that time.  As a result of that surgery, the veteran 
requires ongoing, monthly B-12 injections.  

Following the 1983 surgery, the veteran's symptoms stabilized 
for several years.  February 1993 private clinical records 
reflect that the veteran complained of increased abdominal 
pain and diarrhea.  Her weight again dropped, to a low of 
about 117 pounds.  A private March 1993 colonoscopy disclosed 
that the ileum at the site of the ileocolic anastomosis was 
inflamed and ulcerated.  Private clinical records dated in 
June 1994 reflect that her weight increased to 139 pounds.  

By a statement submitted in August 1995, the veteran 
indicated that she had unpredictable bouts of incontinence, 
with less than 30 seconds warning, so that she had episodes 
of incontinence when away from home, such as while grocery 
shopping, and even in her own home.  She reported chronic 
diarrhea as well, and stated that the combination of chronic 
diarrhea and incontinence made it impossible for her to hold 
a job.  

During an October1997 VA examination, the veteran related 
that she had diarrhea two to six times per day and took two 
Imodium tablets daily to maintain bowel control outside her 
home.  She reported an average of two episodes of 
incontinence monthly.  She weighed 140 pounds, and reported 
that her weight varied from 135 to 145.  The examiner noted 
that the veteran had rheumatoid arthritis, with migratory 
joint pain, and had osteoporosis, secondary to medication 
used to treat the rheumatoid arthritis.  The examiner 
concluded that the veteran "continues to have ongoing daily 
symptoms of diarrhea and abdominal pain, which will likely 
never resolve."  The examiner opined that her effectiveness 
in the work force would "likely" be adversely affected by 
these symptoms, and she would require a flexible schedule 
with easy accessibility to a lavatory and an "understanding" 
employer.

The discharge summary of a private November 1997 
hospitalization reflects that the veteran required treatment 
for nausea and vomiting.  A small bowel obstruction was ruled 
out after radiology examinations disclosed inflammatory 
disease of the ileocecal anastomosis.  Examination of the 
blood conducted in early November 1997 disclosed a hemoglobin 
of 15.5 (normal indicated as 12.0-16.0) and hematocrit of 
45.4 (normal indicated as 36-47).  

On VA examination conducted in July 2000, the veteran 
reported that she was self-employed doing crafts at home.  
She reported an average of eight to ten stools per day, 
varying from none to 20 daily, and reported periodic 
incontinence.  She estimated that she was incapacitated about 
25 percent of the time due to fatigue or diarrhea.  She 
reported abdominal pain with standing.  Perirectal abscesses 
associated with the service-connected Crohn' disease had been 
treated.  She weighed 146 pounds.  Her abdomen was non-tender 
and there were no masses.  The examiner concluded that work 
outside the home would require frequent absences, proximity 
to a toilet, and the ability to get there without prior 
notice.

In January 2001, a repeat colonoscopy again disclosed acute 
and chronic inflammation of the ileocolonic anastomosis with 
ulceration and narrowing.  

A September 2001 VA examination disclosed no evidence of 
malnutrition or anemia.  Bowel sounds were present and were 
hyperactive at times.  There was no tenderness to palpation.  
The veteran reported diarrhea six to eight times daily on 
average, varying up to 25 stools per day when symptoms were 
severe.  She reported that she usually had a stool within 
one-half hour after eating, and did not eat if she knew she 
would be away from home.  She reported that her weight was 
stable except during flare-ups.

The rating schedule does not specifically provide criteria 
for rating Crohn's disease.  In such situations, it is 
permissible to evaluate the veteran's service-connected 
disorder under the provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  The veteran's Crohn's 
disease is currently evaluated by analogy to irritable colon 
syndrome, using the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7319, as both conditions represent impairment of 
the colon, with manifestations of abdominal distress and 
alternating episodes of constipation and diarrhea.

Under DC 7319, severe irritable colon syndrome, manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress, warrants a 30 percent 
evaluation.  A 30 percent evaluation is the maximum schedular 
evaluation assignable under DC 7319, and the veteran has 
already been assigned that maximum schedular evaluation.  
Therefore, the Board must consider whether an evaluation in 
excess of 30 percent is available under any other diagnostic 
code applicable by analogy.

Although the Board believes that the provisions of DC 7319 
are most appropriate for evaluating the veteran's Crohn's 
disease, the Board will also consider the criteria under DC 
7323, regarding ulcerative colitis, another disorder of the 
colon that can produce some symptoms similar to those 
reported by the veteran, and DC 7328, which provides criteria 
for evaluating disability due to resection of the small 
intestine.

Pronounced ulcerative colitis, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess warrants a 100 percent 
evaluation.  For severe impairment, with numerous attacks a 
year and malnutrition, and with the individual's health being 
only fair during remissions, a 60 percent rating is to be 
assigned.  A 30 percent evaluation is appropriate for 
moderately severe ulcerative colitis, with frequent 
exacerbations.  With moderate impairment, including 
infrequent exacerbations, a 10 percent rating is warranted.  

In this case, the medical evidence, including the most recent 
VA examination, in September 2001, establish that the veteran 
appears "well-nourished" rather than malnourished, as 
specified in the criteria for a 60 percent evaluation.  There 
is no objective evidence of malnourishment.  For, example, 
laboratory examination of her blood during the pendency of 
this appeal disclosed normal hemoglobin and hematocrit, 
although abnormalities were present during periods prior to 
this appeal when the veteran failed to take B-12 monthly as 
necessary.  

The veteran's report that she has diarrhea on a near-daily 
basis is credible, as is her report that she averages two 
episodes of uncontrolled incontinence in a month.  The Board 
finds this evidence consistent with a 30 percent evaluation 
under DC 5323, but inconsistent with the next higher 
evaluation, a 60 percent evaluation.  There is no medical 
evidence that exacerbations or episodes of incontinence are 
more frequent than the veteran has reported, or increase the 
overall severity of disability beyond that encompassed in the 
schedular criteria for a 30 percent evaluation under this 
diagnostic code.  

The Board notes that the veteran required hospitalization in 
January 2001, and, prior to that, was last hospitalized in 
1997.  This evidence is consistent with a 30 percent 
evaluation, but is inconsistent with a 60 percent evaluation.  
The veteran herself stated, at the time of the July 2000 VA 
examination, that she felt incapacitated, either as result of 
fatigue or diarrhea, about 20 to 25 percent of the time.  
Again, this is consistent with a 30 percent evaluation, but 
not with a 60 percent evaluation.  Although the veteran's 
January 2001 colonoscopy reflects a narrowed anastomosis with 
ulcerations, there is no medical evidence that this pathology 
has resulted in additional manifestations exceeding the 30 
percent evaluation currently assigned.  The Board finds that 
the veteran's estimate of the severity of her disability is 
consistent with the 30 percent evaluation assigned.  

The veteran's disability may also be rated as analogous to 
resection of the small intestine.  A 20 percent evaluation is 
warranted for resection of the small intestine where the 
resection is symptomatic, with diarrhea, anemia, and 
inability to gain weight.  38 C.F.R. § 4.114, DC 7328.  A 40 
percent disability rating is warranted for resection of the 
small intestine with definite interference with absorption 
and nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss.  Resection of the small intestine with marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss warrants 
a 60 percent evaluation.  

In this case, the veteran's Crohn's disease is symptomatic, 
and she has diarrhea.  However, there is no objective 
evidence of anemia, and the evidence reflects that, when the 
veteran stopped smoking, in about 1994, she gained weight, 
and her current weight is stable at about 145 pounds.  Thus, 
the veteran does not meet all criteria for a 20 percent 
evaluation under DC 7328.  The criteria for 40 and 60 percent 
evaluations require definite or marked interference with 
nutrition and absorption and objective evidence of impairment 
of health.  The primary evidence of effect on nutrition is 
the requirement that the veteran must take B-12 monthly; if 
she does not do so, her health is adversely affected.  The 
evidence reflects that the veteran must avoid certain food 
which trigger exacerbation of symptoms, but there is no 
evidence that the list of foods to be avoided is so extensive 
as to compromise nutrition or health.  Similarly, the veteran 
noted osteoporosis as a health concern.  However, the 
examiner who conducted the October 1997 VA examination opined 
that the veteran's osteoporosis was due to medication used to 
treat rheumatoid arthritis, a disorder for which service 
connection has not been granted.  The veteran's health 
impairment manifested by osteoporosis does not serve as a 
basis for an increased evaluation in excess of 30 percent for 
the veteran's service-connected Crohn's disease.

The Board has considered whether the veteran's weight is an 
indicator supporting an evaluation in excess of the current 
30 percent evaluation.  The governing regulation provides 
that minor weight loss or greater losses of weight for 
periods of brief duration are not to be considered of 
importance in rating.  Rather, weight loss becomes important 
where there is appreciable loss sustained over a period of 
time.  In evaluating weight loss generally, consideration 
will be given not only to standard age, height, and weight 
tables, but also to the particular individual's predominant 
weight pattern as reflected by the records.  38 C.F.R. § 
4.112.  The veteran is approximately 5' 6" in height, and her 
weight has varied primarily from 135 to 145 pounds during the 
pendency of this appeal.  The examiners have described the 
veteran's weight as stable.  There is no medical evidence 
that the veteran's weight is inadequate for her height.  As 
compared to the veteran's approximate weight of about 110 
pounds at the time of induction into service 1974, and her 
weight of 115 in 1987, and 117 in 1993, her weight pattern 
represents a gradual gain, without appreciable loss, during 
the pendency of this appeal.  

The Board notes that, although the veteran meets the criteria 
for a compensable evaluation under each of the alternative 
diagnostic codes discussed above, she is not entitled to a 
combined evaluation which reflects a combination of those 
criteria.  In particular, 38 C.F.R. § 4.114 begins by 
specifying that ratings under diagnostic codes 7301 to 7329, 
the diagnostic codes discussed above, 7331, 7342, and 7345 to 
7348 inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  See also 38 
C.F.R. § 4.113.

Thus, the preponderance of the evidence is against a finding 
that the veteran is entitled to an evaluation in excess of 
the 30 percent currently assigned under any of the alternate 
applicable criteria.  38 U.S.C.A. § 5107(b).

B. Disability due to service-connected status post 
bunionectomy, right foot

The veteran underwent bunionectomy in service.  Service 
connection for status post bunion removal was granted by a 
rating decision prepared in August 1994 and issued the 
following month.  Disability was evaluated as noncompensable 
under DC 5284-5299, and that evaluation was subsequently 
increased to 10 percent, evaluated under DC 5280, effective 
in October 1997.  

On VA examination conducted in October 1997, the veteran 
complained of pain.  She reported that her big toe was stiff 
and sore, especially in the morning, and she complained of 
discomfort on standing, walking, or using stairs.  The 
examiner concluded that the veteran's right big toe 
disability did not affect her activities of daily living to 
any great degree.  

On VA examination conducted in July 2000, the veteran 
complained of pain in the right foot.  She reported inability 
to wear high heels.  Her ability to walk was limited.  She 
had pain in her foot if she wears shoes all day.  Damp 
weather aggravates the problem.  She has acute flare-ups 
every three to four months, which she treats with Advil in 
addition to her other medications.  There was mild valgus 
deformity of the great toe.  A dorsal scar, 4 centimeters 
long, was present over the metatarsophalangeal joint.  The 
scar was well healed.  There was a marked spur of the dorsum 
of the first metatarsal at the metatarsophalangeal joint.  
The veteran was able to plantarflex the toe 15 degrees and 
extend the interphalangeal joint 15 degrees.  She had callus 
formation over the tibial side of the second toe and of the 
third toe.  She had severe pain on compression of the 
metatarsal head.  She was able to tandem heel-walk without 
any difficulty.  On tandem toe-walking, however, there was 
obvious lack of motion of the metatarsophalangeal joint of 
the right foot.  The examiner concluded that the hallux 
valgus had recurred, post bunionectomy, and that the veteran 
had a secondary hallux rigidus of the first 
metatarsophalangeal joint, with limitation of motion of the 
interphalangeal joint as well.

The veteran's right toe disability, status post bunionectomy, 
is evaluated ender 38 C.F.R. § 4.71a, DC 5280.  Under DC 
5280, a 10 percent rating may be assigned for hallux valgus, 
unilateral, either where operated with resection of 
metatarsal head, or, a 10 rating may be assigned for hallux 
valgus, unilateral: severe, if equivalent to amputation of 
great toe.  38 C.F.R. § 4.71a, DC 5280 (2001).  A 10 percent 
evaluation is the maximum schedular evaluation available for 
unilateral hallux valgus.  Therefore, the Board has 
considered whether a more favorable evaluation is available 
under any other diagnostic code.  As the veteran has been 
assigned the maximum schedular evaluation under DC 5280, 
consideration of pain or the functional effects of pain due 
to the right toes disability does not warrant an evaluation 
in excess of the maximum schedular evaluation under DC 5280.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (even 
though there was evidence that the veteran had some 
functional loss due to pain in the service-connected joint, a 
remand for the Board to consider functional loss due to pain 
was not appropriate because the veteran was already receiving 
the maximum disability rating available under the diagnostic 
code for limitation of motion of the joint).  See also 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Other diagnostic codes applicable to the foot have been 
considered.  However, the criteria for pes planus, clawfoot, 
and weak foot are not applicable as the veteran has not been 
awarded service connection for those disorders, and the 
service-connected disability is not analogous to those 
disorders.  There is no evidence of malunion of the bones, so 
DC 5283 is not applicable.  

DC 5284, which provides criteria for foot injuries, other, 
could be applicable.  The Board notes the examiner's 
conclusion that the veteran's hallux valgus had recurred, and 
that there was also a secondary hallux rigidus.  In addition, 
the Board notes that the examiner indicated loss of motion at 
both the metatarsophalangeal joint and the interphalangeal 
joint.  The Board notes that the nature of the particular 
injury determines whether limitation of motion is involved 
under DC 5284.  See VAOPGCPREC 9-98 at  10.  In this case, 
as the service-connected disability is bunionectomy, status 
postoperative, that disability encompasses changes of the 
joint on which the operative procedure was performed.  The 
Board finds that an evaluation in excess of 10 percent is not 
warranted for the veteran's symptomatology, primary pain.  

However, for purposes of determining whether the veteran 
meets the schedular criteria for TDIU, the Board will assume, 
without so conceding, that a 20 percent evaluation may be 
applicable for the veteran's right foot disability under DC 
5284.  VAOPGCPREC 36-97.  However, the Board finds that an 
evaluation in excess of 20 percent would not be warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5003.  

The Board further notes, however, that a 20 percent 
evaluation for right foot disability, in combination with the 
evaluation for the veteran's other service-connected 
disabilities, would not result in a combined evaluation 
meeting the schedular criteria specified in 38 U.S.C.A. 
§ 4.16, and the analysis of the veteran's entitlement to TDIU 
would be unchanged.

C. Disability due to service-connected scar and mild 
deformity, right index finger

The veteran sustained a laceration to the dorsum of the right 
hand in service.  By a rating decision prepared in August 
1994, service connection for scar and mild deformity of the 
metacarpophalangeal joint, right hand, index finger, was 
granted, and that disability was evaluated as noncompensable 
under 38 C.F.R. § 4.118, DC 7805.  Under that diagnostic 
code, disability due to a scar is evaluated based on 
limitation of range of motion.  

On VA examination conducted in October 1997, the veteran 
complained of some stiffness of the joint.  The examiner 
noted that the veteran was able to fully extend the finger, 
but could only approximate the palmar crease.  She had pain 
at the metacarpal head.  The examiner noted that the veteran 
had rheumatoid arthritis.  

On VA examination conducted in July 2000, the veteran had no 
complaints regarding the right hand.  There was a U-shaped 
scar over the dorsum of metacarpophalangeal joint of the 
index finger.  The scar was well-healed, non-adherent to 
underlying tissue.  Range of motion of the right index finger 
was full as compared to the left, with flexion to 85 degrees 
and full extension, to 0 degrees.  There was no instability 
on stress examination.  Hand grip strength was 5/5.  The 
examiner concluded that the right hand examination was normal 
and that there was no residual deformity from a laceration of 
the right hand. 

The veteran's right index finger disability, as noted above, 
is currently evaluated as noncompensable under DC 7805, which 
provides criteria for evaluation of disability due to a scar 
based on limitation of motion.  However, the evidence 
reflects that the veteran has full or nearly full flexion of 
the right index finger, and full extension.  The 
preponderance of the evidence, which discloses full or 
essentially full range of motion of the right index finger, 
does not warrant an increased (compensable) evaluation under 
DC 7805.  

Therefore, the Board has considered whether an increased 
(compensable) evaluation might be available under any other 
diagnostic code.  A 10 percent evaluation is warranted for a 
superficial scar that is poorly nourished, with repeated 
ulceration (DC 7803), or for a scar that is tender and 
painful on objective demonstration (DC 7804), or where there 
is constant itching or exudation (DC 7806).  The examination 
reports specify that the scar is well-healed.  Although the 
examination reports do not specifically state that there is 
no ulceration or itching of the scar, the Board finds that 
the examination reports are adequate to determine that an 
increased (compensable) evaluation is not warranted under DC 
7803 or 7806.  

The Board also notes that the reports of examinations of the 
veteran's right index finger conducted during the pendency of 
this appeal do not specify that the scar on the finger was 
not tender or painful.  However, the reports reflect that the 
examiners reported other types of pain.  For example, the 
examiner who conducted the 1997 examination specifically 
noted that the veteran had some pain in the index finger, 
specifically, at the metacarpal head.  The examiner concluded 
that this pain was associated with migratory joint pain due 
to diagnosed rheumatoid arthritis.  The examiner who 
conducted the July 2000 examination specifically tested the 
strength of the veteran's hand grip, and found it to be 
normal; in contrast, the examiner provided specific notation 
that the veteran had severe pain on compression of the right 
toe.  

Review of the post-service medical evidence establishes that 
there is no notation of objective or subjective complaints 
that a scar on the right index finger is painful or tender.  
The post-service medical evidence is devoid of any notation 
that the veteran sought medical evaluation for pain at the 
scar on the right index finger.  Because each of the 
examiners described positive findings of pain, and because 
absence of pain at the scar site on the right index finger is 
consistent with the evidence as a whole, the evidence of 
record is adequate to make a determination that the veteran 
is not entitled to an increased (compensable) evaluation for 
the service-connected right index finger scar under DC 7804. 

Other diagnostic codes pertinent to limitation of motion of 
the fingers provide a noncompensable evaluation for 
limitation of motion of the right index finger, but a 
compensable evaluation is available if that finger is 
amputated or if that finger and one other finger are in 
favorable or unfavorable ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5153, 5217-5223.  Certainly, there is no 
medical evidence to support a finding that the veteran's 
right index finger is equivalent to amputation.  Thus, the 
preponderance of the evidence is against an increased 
(compensable) evaluation for right index finger disability.  

Again, the Board notes that, even if it is assumed, for 
purposes of consideration of entitlement to TDIU, that the 
veteran's right foot disability warrants an increased 
evaluation to 20 percent, and it is assumed, without 
conceding, that a right finger disability is compensable (a 
10 percent evaluation), the veteran's evaluations for all 
service-connected disabilities, when combined at the maximum 
assumed ratings, would be 50 percent disabling (30 percent 
(Crohn's) + 20 percent (assuming increased bunionectomy 
evaluation) = 44 + 10 (assuming compensable finger 
evaluation) = 50).  Thus, even assuming increased evaluations 
for foot and finger disabilities, the veteran would not meet 
the schedular criteria for TDIU, since there is not one 
disability which is 40 percent disabling, and the service-
connected disabilities in combination are not 70 percent 
disabling.  

D. Disorders for which service connection is not in effect

The evidence as a whole reflects that the veteran has 
rheumatoid arthritis.  Mitral prolapse without regurgitation 
has also been diagnosed.  The veteran has claimed service 
connection for migraine headaches, but that claim was denied 
in August 1994.  The veteran has been treated for back pain, 
sinus complaints, and a urinary tract infection.  Private 
clinical records also reflect treatment for osteoporosis.

Claim for TDIU

As noted above, the schedular criteria for TDIU require a 60 
percent evaluation if there is one service-connected 
disability, or, if there is more than one service-connected 
disability, require that one disability be at least 40 
percent disabling and that all disabilities, when considered 
in combination, be evaluated as 70 percent or more disabling.  
As discussed above, the veteran does not have any single 
disability which may be evaluated as 40 percent or more 
disabling, and the combined evaluations for her disabilities 
do not total 70 percent, even if it is assumed, for purposes 
of consideration of entitlement to TDIU, that the veteran's 
right foot disability warrants an increased evaluation to 20 
percent, and it is assumed that a right finger disability is 
compensable (a 10 percent evaluation), because those 
evaluations, when combined with the 30 percent evolution for 
Crohn's disease under 38 C.F.R. § 4.25, result in an 
evaluation of 50 percent for all disabilities, when combined 
as directed under 38 C.F.R. § 4.25.

A TDIU rating may be granted even though the disability 
rating does not meet the schedular criteria if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him/her from securing and following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19.

However, if a veteran who fails to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), the veteran may 
still prevail in a TDIU claim if he or she is able to meet 
the requirements of 38 C.F.R. § 4.16(b), because it is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Extra-schedular consideration is required 
for those veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The governing regulation, 38 C.F.R. § 4.16, specifically 
provides that total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).

In this case, the veteran, who is less than 60 percent 
disabled, does not meet the schedular criteria in 38 C.F.R. § 
4.16(a).  Therefore, the issue is whether the evidence 
warrants a finding on an extraschedular basis that her 
service-connected disabilities preclude her from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the veteran to prevail in her claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from non-service-
connected conditions, which place her in a different position 
than other veterans having a combined 40 percent compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough to warrant a 
finding of entitlement to TDIU.

The ultimate question is whether the veteran, in light of her 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

In this case, there is no medical evidence or opinion that 
the veteran is unable to work as a result of her such 
disabilities alone.  An October 1997 opinion, from the 
examiner who examiner the veteran for orthopedic disorder, 
that the combination of rheumatoid arthritis (non-service-
connected) with osteopenia (non-service-connected) and 
(service-connected) Crohn's disease, would render the veteran 
unable to work.  

While this opinion supports the veteran's contention that she 
is unable to work, the opinion makes it clear that it is the 
non-service-connected disability which, in combination with 
the service-connected disability, make it impossible to work.  
The opinion that the veteran's service-connected and non 
service-connected diseases, in combination, make her 
unemployable is not equivalent to a finding that service-
connected disabilities alone render the veteran unemployable.

Although the veteran states that she is unable to work as a 
result of incontinence, she reports an average of two 
episodes monthly of actual incontinence.  There is no 
evidence that the veteran is unable to perform any necessary 
activity of daily living either as a result of diarrhea or 
incontinence or a combination of diarrhea and fatigue. 

The only evidence of record that the veteran is unemployable 
as a result of incontinence and fatigue is her own 
assertions.  The Board notes that the veteran has cared for 
elderly and handicapped relatives.  There is no evidence of 
record that the veteran is or has been, at any time, unable 
to provide that care as a result of her service-connected 
disabilities.  The Board finds that the absence of any 
evidence that the veteran is unable to perform these 
activities, which are work-type activities, weighs against 
the claim of entitlement to TDIU.

The Board further notes that the veteran, in addition to 
requiring a flexible schedule, which would allow her to use 
the restroom whenever necessary, is also limited because her 
ability to perform activities requiring ambulation or 
standing is limited by pain at the big toe, right side, due 
to service-connected disability.  However, there is no 
evidence that the veteran has attempted to obtain work that 
might not be precluded by service-connected disabilities.  
There is no medical or vocational evidence that the veteran 
would be unable to obtain or retain such employment.  In the 
absence of medical evidence that the veteran's service-
connected gastrointestinal and foot disabilities result in 
unemployability, the Board does not find that the record 
establishes, or places in equipoise, the evidence to support 
such a finding.  

There is no evidence of some unusual factor here resulting 
from the veteran's service-connected disabilities which 
render her unable to perform the physical and mental acts 
required by employment.  The Board finds fully credible the 
veteran's statement the she has occasional bouts of 
incontinence, but finds, that, even coupled with foot pain, 
the possibility of incontinence at work does not render the 
veteran unemployable for purposes of entitlement to TDIU.  

Thus, the Board finds that the preponderance of the evidence 
demonstrates that the veteran is not individually 
unemployable as a result of her service-connected 
disabilities.  Although the veteran's foot pain and her 
gastrointestinal disorder certainly limit the range of 
possible employment, the Board does not find that the 
evidence as a whole supports a finding that the veteran is 
incapable of performing the mental and physical acts required 
by employment as a result of her service-connected 
disabilities.  The evidence is not in equipoise, and the 
provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.


ORDER

The appeal for a total disability evaluation based on 
individual unemployability due to service-connected 
disability is denied.  




		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

